United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Independence, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1720
Issued: February 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 15, 2011 appellant filed a timely appeal of a June 16, 2011 Office of Workers’
Compensation Programs’ (OWCP) decision denying continuation of pay. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay.
FACTUAL HISTORY
On February 16, 2011 appellant, then a 43-year-old rural carrier filed a traumatic injury
claim (Form CA-1), which she completed on February 13, 2011, alleging that on January 14,
2011 she sustained a torn rotator cuff in her left shoulder. OWCP accepted her claim for left
shoulder supraspinatus sprain on March 14, 2011. By decision dated March 15, 2011, it denied
1

5 U.S.C. § 8101 et seq.

appellant’s claim for continuation of pay for the period January 15 to February 28, 2011 as she
did not file the Form CA-1 until February 16, 2011 more than 30 days after the January 14, 2011
employment injury. Appellant filed a claim for compensation requesting compensation for leave
without pay from March 1 through April 8, 2011. Her time analysis form indicated that she used
sick and annual leave from February 26 through March 4, 2011, sick leave from March 5
through 11, 2011 and from March 12 through 18, 2011. OWCP authorized compensation from
March 1, 2011. It entered appellant on the periodic rolls on March 19, 2011.
Appellant requested reconsideration of the denial of continuation of pay and asked to
receive continuation of pay from January 15 to February 28, 2011. She stated that she filed a
claim on January 25, 2011. Appellant submitted a notice of recurrence of disability (Form
CA-2a) dated January 25, 2011 which listed the date of recurrence as January 14, 2011 and
indicated that she first sought medical treatment on January 18, 2011. On this form, she stated
that on January 14, 2011 she picked up a package and felt a pop in her left shoulder. Appellant
went on to explain when she received medical treatment.
By decision dated June 16, 2011, OWCP reviewed the merits of appellant’s claim and
noted that she filed a Form CA-2a on January 25, 2011 and “clearly describe[d] a new injury at
work.” It stated that a new case was created based on this form. OWCP further noted that
appellant did not complete a Form CA-1 until February 13, 2011 more than 30 days from the
date of injury. It denied appellant’s claim for continuation of pay as she did not submit it “on the
required form.”
LEGAL PRECEDENT
Section 8118 of FECA2 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
her immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of injury must
be given as specified in section 8119. The latter section provides in part that notice of injury
shall be given in writing within 30 days after the injury.3
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). FECA authorizes continuation of pay for an employee who has filed a valid claim for
traumatic injury.4 Section 8118(a) makes continuation of pay contingent on the filing of a
written claim within 30 days of the injury. When an injured employee makes no written claim
for a period of wage loss within 30 days, he or she is not entitled to continuation of pay,
notwithstanding prompt notice of injury.5

2

Id. at §§ 8101-8193; § 8118.

3

Id. at § 8119(a)(c).

4

Id. at § 8118(a).

5

See W.W., 59 ECAB 533 (2008). See also P.R., Docket No. 08-2239 (issued June 2, 2009).

2

Continuation of pay requires the employing establishment to continue the employee’s
regular pay during any periods of disability, up to a maximum of 45 calendar days. This is paid
by the employing establishment, not OWCP. However, the ultimate decision as to whether
appellant is eligible for continuation of pay rests with OWCP.6
Continuation of pay is payable only for time lost from work due to an initial traumatic
injury. To be eligible for continuation of pay, an employee must: (1) have a traumatic injury
which is job related and the cause of the disability, and/or the cause of lost time due to the need
for medical examination and treatment; (2) file Form CA-1 within 30 days of the date of the
injury (but if that form is not available, using another form would not alone preclude receipt);
and (3) begin losing time from work due to the traumatic injury within 45 days of the injury.8
Whether a particular injury caused an employee disability from employment is a medical issue,
which must be resolved by competent medical evidence.9
7

The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury.10 OWCP’s procedure manual states that another
OWCP-approved form, such as CA-2, CA-2a or CA-7 forms, which contains words of claim, can
be used to satisfy timely filing requirements.11
ANALYSIS
Appellant filed a Form CA-2a on January 25, 2011 and from the face of that OWCPapproved form, OWCP determined that she was “clearly describ[ing] a new injury.” OWCP
opened a new claim for her based on this form and ultimately accepted her claim for a traumatic
injury on March 14, 2011. Appellant did not file a Form CA-1 until February 16, 2011.
However, the Board finds that OWCP improperly denied appellant’s request for
continuation of pay. In accordance with section 10.205 of OWCP’s regulations,12 appellant used
another form to file her claim and under that provision would not, on those grounds alone, be
precluded from receiving continuation of pay. OWCP’s procedure manual as noted above allows
for the use of another OWCP-approved form which contains words of claim. OWCP clearly
stated that the Form CA-2a that appellant submitted was sufficient to indicate that she was filing
a new injury and that a new claim file was opened based on this form. Appellant filed the
OWCP-approved Form CA-2a on January 25, 2011 within 30 days of her January 14, 2011 date
6

20 C.F.R. § 10.200.

7

Id. at § 10.205(a)(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

8

Id. at 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

9

Carol A. Lyles, supra note 7.

10

20 C.F.R. § 10.210(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.7(a) (March 2004).
12

20 C.F.R. § 10.205(a)(2).

3

of injury. The Board finds that she has established that she filed an appropriate claim within 30
days which would entitle her to continuation of pay.13
On remand OWCP should calculate the continuation of pay to which appellant is entitled.
Following this and such further development as it deems necessary, OWCP shall then issue a
de novo decision.
CONCLUSION
The Board finds that appellant filed a claim form within 30 days entitling her to
consideration of continuation of pay.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: February 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

See Brodrick L. Harrell, 51 ECAB 697 (2000).

4

